DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
Election/Restrictions
Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 has been considered by the examiner.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 06/25/2021 has been entered. Claims 1, 11, and 15 have been amended. Claim 7 has been cancelled, and claim 21 is new. Claims 11-20 remain 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 requires that the powder removal device is unattached to the component, but independent claim 1 requires that a tether attaches the powder removal device to the interior surface of the component’s interior cavity. The metes and bounds of claim 6 are unclear, as it is unclear if the powder removal device is attached or unattached to the component. Although multiple powder removal devices can be present (as understood from the “at least one” language) the current claim language in claim 1 is written such that all of the powder removal devices include a tether that extends from the powder removal device(s) to the interior surface of the interior cavity. Thus, due to the “said at least one powder removal device” language, which means that all of the powder removal device(s) is/are being referenced in claim 6, the language in claim 6 requires that all of the powder removal device(s) are unattached to said component which appears contrary to the requirements in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Butcher et al. (US 20170197364 A1; of record), hereinafter “US ‘364”.
Regarding claims 1 and 9-10:
It is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
Geisen teaches additively manufacturing a component (“9,10” in Figs. 1-6) (meets the claimed “component formed using an additive manufacturing system”, and “exterior surface”, because any object inherently has an exterior surface), including determining a design of a portion of a powdery base material and selectively solidifying the portion in the bed of the base material according to the determined design such that an abrasive structure 2 (meets “powder removal device” and “plurality of powder removal devices” in claim 10; see Figs. 1-6) is generated, wherein the abrasive structures are still movable in the bed (meets “disposed within said interior cavity”) of the base material (see Abstract and Figs. 1-6). The additively manufactured component has an internal surface (meets the claimed “interior cavity”) with a surface roughness of less than 100 µm (Abstract; Fig. 1). 
Geisen teaches that actuation (meets “excited” limitation of claims 9-10) of the abrasive structure (“actuation”, in one embodiment, meaning ‘vibrating/shaking’; see [0034]) results in the base material (i.e. powder; see [0003-0005]) being removed from the cavity via an “opening 5” in the cavity [0039],[Fig. 3] (meets the claimed “exit port defined in said exterior surface to 
Geisen is silent regarding the powder removal device being tethered from an interior surface of the component, wherein the powder removal device is configured to detach from the adjacent surface when vibrated.

US ‘364 teaches making an additively manufactured part with an internal passage, and with a solid core being formed within at least a portion of the internal passage [Abstract]. Material that is not fused, either semi-sintered or un-sintered, is positioned between the solid portion and the solid core [Abstract; 0008]. At least a tensile, compressive, vibratory, or torsional force is applied to the solid core at the attachment feature [Abstract; 0008]. The solid core is detached from the part [0008]. The solid core is then removed from the part [Abstract, 0008].
One of ordinary skill in the art would recognize that manufacturing a core that is partly attached to the main component would ensure the core does not move or shift during the build process, until it is desired to do so, such as when vibrating. The detachment upon vibration would allow the core to perform its primary function, of aiding in the powder removal from within the internal passage of the additively manufactured part [0004-0005, 0031].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Geisen  

Regarding claim 3:
Geisen and US ‘364 teach the component as applied to claim 1 above, and Geisen further teaches that the abrasive structure may be removed completely via an opening in the cavity [0039] (also see Figs. 3-5, [0037]; abrasive structures 2 exit through an ‘exit port’).
Regarding claim 5:
Geisen and US ‘364 teach the component as applied to claim 1 above. 
It can be seen from Figs. 1-6 of Geisen that the abrasive structures 2 appear to have a symmetrical trapezoidal shape, which meets the claimed “symmetric geometry” limitation.
Regarding claim 6:


	Regarding claim 8:
	Geisen and US ‘364 teach the component as applied to claim 1 above.
	Geisen does not explicitly teach that the abrasive structure “has a size between approximately 40 microns and approximately 500 microns”.
	However, Geisen appreciates the concept of changing and tailoring the size, volume, or shape of the clusters (abrasive structures comprise the clusters, see [0070]) via CAD and/or computer-aided manufacturing [0027], [0073] based on the intended purpose. Geisen also states that “base material may particularly comprise a fine fraction, such as a fine powder, e.g. with an average particle diameter of e.g. few tens of micrometers and as well as a coarser granular fraction which may be formed from solidified and/or conglomerated powder particles” [0018]. A size of “few tens of micrometers” is reasonably expected to overlap with the applicant’s claimed range of 40-500 microns. Furthermore, Geisen discloses that the surface roughness is less preferably 100 µm [Abstract]; one of ordinary skill in the art would reasonably expect that the surface roughness of a part generated from powder-based additive manufacturing, subsequently smoothened by abrasive media, may generally be correlated with the dimensions of the abrasive media (e.g. “abrasive structure 2”). 
Thus, although Geisen does not explicitly teach that the abrasive structure has a size of approximately 40-500 microns as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform optimization through 
It would have been obvious to choose a size of the clusters/abrasive structures that are similar in size to the desired surface roughness, because surface roughness requires a certain resolution that is characterized by the size of the abrasion media. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Butcher et al. (US 20170197364 A1; of record), hereinafter “US ‘364”, as applied to claim 1 above, and further in view of Butcher et al. (US 20170095888 A1; of record).
Geisen teaches the component as applied to claim 1 above, but is silent regarding the powder removal device having an asymmetric geometry.
Butcher teaches additively manufacturing a component with an internal passage and an additively manufactured elongated member within the internal passage [Abstract]. The elongated member is used to clean the internal passage of powder from the additive manufacturing process [0013-0020]. Thus, an elongated member allows for cleaning internal passages that are complex and otherwise difficult to clean.


The internal passage may be complex and be of a “non-line of sight geometry that includes multiple bends”. Butcher further discusses that it should be appreciated that various additional or alternative segments and/or fittings may also be provided [0027]. It should be further appreciated that although a conduit type example is illustrated herein, other aerospace components, aircraft structures, as well as a wide variety of applications outside the aerospace industry, which include one or more internal passages, would benefit [0027].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the component of Geisen with the (asymmetric, complex-shaped) elongated member of Butcher, as doing so would allow for an additively manufactured part with a complex shape to be cleaned of excess powder.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Butcher et al. (US 20170197364 A1; of record), hereinafter “US ‘364”, as applied to claim 1 above, and further in view of Oswald et al. (US 20200094326 A1; of record).
Regarding claim 21:
As discussed in the Non-Final Rejection (mailed 10/07/2020) of claim 2, in the interest of compact prosecution, it is noted that Oswald is a Continuation of parent application No. 15/011,959 (Corresponding to US 20170216921 A1, filed on Feb. 1, 2016), and that the subject matter from Oswald used in this rejection contains support in at least (identical) Figures 1-8 of the parent application.

Oswald teaches an additively manufactured component with an internal passage [Abstract], with a multiple of agitators additively manufactured within the internal passage [0005], and wherein the agitators are spherical (see [0008] and Figs. 2-5).
Oswald further teaches that by vibrating the component with the multiple of agitators (which are spherical) at the known natural frequency and break the semi-sintered conglomerated powder bonds surrounding each of the multiple of agitators, the internal passage of the component can be cleaned [0008-0009, 0012-0013]. The internal passage can also further be cleaned by mechanically working the powder with the multiple of agitators [0010, 0014].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Geisen with those of Oswald, as doing so would allow for loosening and cleaning the powder from the internal cavity/passage of an additively manufactured part by multiple means, such as both vibrating at the natural frequency, and by mechanically working the powder with the agitators.
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive.
The applicant’s argument that Geisen does not describe or suggest at least one powder removal device as claimed (see second paragraph on page 8 of arguments) is respectfully not found persuasive. The abrasive structures of Geisen also serve to aid in powder removal. Geisen teaches that actuation (meets “excited” limitation of claims 9-10) of the abrasive structure 
The applicant’s argument that Geisen explicitly teaches against the claimed configuration, and that US '364 does not relate to a tether extending between an interior surface and at least one powder removal device as claimed (see third paragraph to last paragraph on page 8 of arguments) is respectfully not found persuasive. Paragraph [0074] merely describes the preference of how the abrasive structures are formed within the powder bed. As discussed in the rejection above, one of ordinary skill in the art would understand from the disclosure of US ‘364 that manufacturing a core that is partly attached to the main component would ensure the core does not move or shift during the build process, until it is desired to do so, such as when vibrating. The detachment upon vibration would allow the core to perform its primary function, of aiding in the powder removal from within the internal passage of the additively manufactured part [0004-0005, 0031]. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144. II.). In this case, as discussed above, the advantage is that the sub-structures formed within the cavity would remain in place in a loose powder bed until it is desired that they begin moving, to serve their purpose of removing powder and smoothening the interior cavity surfaces. 
powder removal”. With regard to the remainder of the functions of the sacrificial core, these functions do not constitute a teaching away from the fact that the core is used for powder removal. With regard to the arguments that US ‘364 does not disclose a tether, US ‘364 states that tooling is engaged with the attachment feature, and at least one of a tensile, compressive, vibratory, or torsional force is applied to the solid core [0008]. The solid core is detached from the part [0008], which means that it was attached (via a “tether”).
The examiner disagrees with the conclusion that modifying Geisen with US ‘364’s attachment element would contradict the ablation and polishing done by the abrasive structures of Geisen (see first paragraph on page 10 of arguments). Producing “tethers” would simply allow for preventing the abrasive structures from moving in a loose powder bed (such as during the additive layer-by-layer build process), until it is desired that they begin moving to serve their functions of smoothening and removing powder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731